IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1825
                              Filed November 17, 2022


IN THE MATTER OF S.P.,
ALLEGED TO BE SERIOUSLY MENTALLY IMPAIRED,

S.P.,
     Respondent-Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



        S.P. appeals an order for involuntary hospitalization under Iowa Code

chapter 229 (2021). ORDER VACATED.




        Janice B. Binder, Martelle, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee.




        Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A mother had trouble managing her daily affairs, and her daughter was

appointed as her guardian. The court of appeals affirmed the appointment but

expanded a court-imposed requirement that the guardian seek judicial approval “of

any change in her ‘permanent residence to a nursing home, other secure facility, or

secure portion of a facility that restricts the protected person’s ability to leave or

have visitors.’” In re Guardianship of S.M.P., No. 20-0946, 2021 WL 5105869, at *3

(Iowa Ct. App. Nov. 3, 2021) (quoting Iowa Code § 633.635(3)(a) (2020)).

       Meanwhile, the University of Iowa Hospitals and Clinics (UIHC) applied to

have the mother involuntarily hospitalized. The mother was served with notice of

the application. The mother’s guardian was not. A hospitalization referee ordered

the mother’s commitment on an inpatient basis, followed by an alternative

placement at another healthcare center. On appeal to the district court, the court

concluded the mother was “seriously mentally impaired” and required continued

treatment at the healthcare center. The mother appealed again, raising several

arguments for reversal. We find her service argument dispositive.

       Iowa Rule of Civil Procedure 1.302 requires service of a notice to a

“defendant, respondent, or other party against whom an action has been filed.”

Iowa Rule of Civil Procedure 1.305(3), states service may be made “[u]pon any

person adjudged incompetent but not confined in a state hospital for the mentally

ill, by serving the conservator or guardian.”

       The court of appeals addressed rule 1.305(3) in In re M.W., No. 15-2213,

2016 WL 5931189, at * 4–5 (Iowa Ct. App. Oct. 12, 2016), vacated on other grounds

by In re M.W., 894 N.W.2d 526 (Iowa 2017)).             There, a ward involuntarily
                                           3


hospitalized at UIHC raised the failure to serve her guardian.            M.W., 2016

WL 5931189, at *1–2. We found that, “[a]lthough the hospital had the contact

information” for the ward’s “legal guardian, neither the hospital nor the court notified

her of the proceedings.” Id. at *1. We determined the guardian “was entitled to

notice.” Id. at *5. Because she was not served and subsequent proceedings

suggested her appearance and participation might have made a difference, we

vacated the involuntary hospitalization order. See id. The State sought further

review. The supreme court dismissed the appeal on jurisdictional grounds without

reaching the notice issue. See M.W., 894 N.W.2d at 533. A dissent would have

reached the notice question and would have concluded the guardian was entitled

to notice. See id. at 534 (Appel, J., dissenting).

       Citing the dissent, the mother argues “[t]here is no indication in the court

docket that the guardian was ever served in accordance with Iowa Rule of Civil

Procedure 1.305(3).” Although she did not raise the issue until this appeal, we “are

required to address the lack-of-notice issue” because it “goes to the heart of the

district court’s jurisdiction,” “[n]otice of the hearing and an opportunity to be heard

appropriate to the nature of the case is the most rudimentary demand of due

process of law,” and the absence of notice renders the judgment void and subject

to attack at any time. In re S.P., 672 N.W.2d 842, 845 (Iowa 2003).1




1 In Conklin v. Conklin, 132 N.W.2d 459, 461 (Iowa 1965), the supreme court stated
“a judgment rendered against an insane person in a proceeding where jurisdiction
is acquired by such service as would be valid but for defendant’s insanity is at most
voidable, not void.” But there, the guardian voluntarily appeared, and the
appearance was treated as an acknowledgment of service. See Conklin, 132
N.W.2d at 461. Here, in contrast, the guardian did not appear.
                                          4


       UIHC listed the guardian’s name and phone number in its application for

involuntary hospitalization and defined her relationship as “daughter/legal

guardian.” Yet UIHC never served her.

       The State addresses this omission by suggesting the guardian did not have

to be served because the mother was “confined in a state hospital for the mentally

ill.” See Iowa R. Civ. P. 1.305(3). The court of appeals was unpersuaded by the

same argument. See M.W., 2016 WL 5931189, at *4. We stated, “Regardless of

whether UIHC is a state hospital for the mentally ill, at the time the application for

involuntary hospitalization was filed, M.W. was not ‘confined’ at UIHC.” Id. We find

this logic persuasive.

       The State also argues “there was neither evidence nor argument that the

guardian desired to attend or desired a continuance so she could attend.” But,

without notice, the guardian would not have known she could attend, and her desire

to attend or seek a continuance could not be assessed. Indeed, that was the crux

of the county attorney’s argument for going ahead with the district court hearing.

She stated, “because the guardian is not here right now and we can’t verify” the

representations made by the mother as to her views, I think we need to

proceed . . . with the appeal.”

       We conclude the referee’s involuntary hospitalization order is void for lack of

service and must be vacated. See S.P., 672 N.W.2d at 848. But even if the order

is only voidable, we conclude the guardian “had a right to enter an appearance and

to protect the ward’s interest.” See Conklin, 132 N.W.2d at 461.

       ORDER VACATED.